Citation Nr: 1758897	
Decision Date: 12/19/17    Archive Date: 12/28/17

DOCKET NO.  14-04 569	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUES

1.  Entitlement to service connection for left ear hearing loss.

2.  Entitlement to service connection for chronic fatigue syndrome, to include as due to exposure to environmental hazards as a result of service in the Persian Gulf War.


REPRESENTATION

Veteran represented by:	John P. Dorrity, Agent


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

A-L Evans, Counsel


INTRODUCTION

The Veteran served on active duty from December 1986 to June 1993. 

This matter is before the Board of Veterans' Appeals (Board) on appeal of an April 2011 rating decision of the Newark. New Jersey, Regional Office (RO) of the Department of Veterans Affairs (VA).  The Veteran appeared at a hearing before the undersigned Veterans Law Judge in July 2016.   In October 2016, the Board remanded the case for further development.  Stegall v. West, 11 Vet. App. 268, 271 (1998).


FINDINGS OF FACT

1.  The Veteran does not have hearing loss in his left ear for VA purposes.

2.  The Veteran does not have a current diagnosis of chronic fatigue syndrome.


CONCLUSIONS OF LAW

1.  The criteria for service connection for left ear hearing loss have not been met.  38 U.S.C. §§ 1110, 1131, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.385 (2017).

2.  The criteria for service connection for chronic fatigue syndrome, to include as due to exposure to environmental hazards as a result of service in the Persian Gulf War, have not been.  38 U.S.C. §§ 1110, 1131, 1117 (2012); 38 C.F.R. §§ 3.2, 3.102, 3.303, 3.317 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

As a preliminary matter, the Board has reviewed the claims file and finds that there exist no deficiencies in VA's duties to notify and assist that would be prejudicial and require corrective action prior to a final Board determination.  See 38 U.S.C. §§ 5103, 5103A; 38 C.F.R. § 3.159; see also Bryant v. Shinseki, 23 Vet. App. 488 (2010) (regarding the duties of a hearing officer); Mayfield v. Nicholson, 20 Vet. App. 537 (2006) (corrective action to cure a 38 C.F.R. § 3.159(b) notice deficiency); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004) (timing of notification).

The Board also notes that, to the full extent possible, VA complied with all prior remand instruction requests, and there exist no deficiencies in VA's duties to notify and assist in that regard.  See Stegall v. West, 11 Vet. App. 268 (1998) (a remand by the Board confers upon the claimant, as a matter of law, the right to compliance with the remand order); but see D'Aries v. Peake, 22 Vet. App. 97, 104 (2008) (it is only substantial compliance, rather than strict compliance, with the terms of a remand that is required).  The Veteran was provided VA medical examinations in September 2011 and June 2017 for his claimed left ear disability and examinations in December 2013 and June 2017 for his claimed chronic fatigue syndrome disability.  The examinations are sufficient evidence for deciding the claims on appeal.  The reports are adequate, as they are based upon consideration of the Veteran's prior medical history and examinations, describe the disabilities in sufficient detail so that the Board's evaluations are fully informed ones, and contain reasoned explanations.  Thus, VA's duty to assist has been met.

II. Analysis

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C. §§ 1110, 1131 (2012); 38 C.F.R. § 3.303 (2017).  "To establish a right to compensation for a present disability, a veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)). 

Left Ear Hearing Loss 

In addition, certain chronic diseases, such as sensorineural hearing loss, may be presumed to have been incurred during service if the disease becomes manifest to a compensable degree within one year of separation from qualifying military service.  38 U.S.C. §§ 1101, 1112, 1113 (2012); 38 C.F.R. §§ 3.307, 3.309 (2017).

For purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385; see also Hensley v. Brown, 5 Vet. App. 155, 157 (1993).

Considering the evidence of record under the laws and regulations as set forth above, the Board concludes that service connection for left ear hearing loss is not warranted.  Service treatment records are negative for complaints or findings of left ear hearing loss.  The post service medical evidence of record does not establish that the criteria for impaired hearing under 38 C.F.R. § 3.385 are met.  The Veteran's auditory thresholds are less than 40 at every relevant frequency, he does not have three frequencies at 26 decibels or greater, and his speech recognition scores are not below than 94 percent.  

The Veteran's VA audiological examination report dated in September 2011 shows that pure tone thresholds in his left ear were 10, 10, 10, 15 and 25 decibels, at 500, 1000, 2000, 3000 and 4000 Hertz respectively.  The Veteran's left ear speech recognition score using the Maryland CNC Test was 94 percent.  The examiner noted that the type of loss in the Veteran's left ear was clinically normal.  The Veteran's VA audiological examination report dated in June 2017 reflects that his pure tone thresholds in the left ear were 25, 20,10, 20 and 25 decibels, at 500, 1000, 2000, 3000 and 4000 Hertz respectively.  The Veteran's left ear speech recognition score using the Maryland CNC Test was 96 percent.  The examiner noted normal hearing results for the Veteran's left ear.  

The June 2017 VA examiner referenced the 2006 article Noise and Military Service-Implication for Hearing Loss and Tinnitus from the Institute of Medicine (IOM) National Academy of Sciences which noted that the IOM concluded that based on current knowledge of cochlear physiology, there was no sufficient scientific basis for the existence of delayed-onset hearing loss.  IOM did not rule out that delayed onset might exist, but, because the requisite longitudinal animal and human studies have not been done and based on current knowledge of acoustic trauma and the instantaneous or rapid development of noise-induced hearing loss, there was no reasonable basis for delayed-onset hearing loss. 

Simply stated, the Veteran, at least at this time, has hearing within a normal range in his left ear and, therefore, does not have hearing loss for VA purposes.

A threshold for establishing service connection for a claimed condition is the presence of a current disability.  In light of the evidence detailed above, the Board finds that the Veteran does not have a current hearing loss in his left ear.  This is so for the entire pendency of the claim.  See Romanowsky v. Shinseki, 26 Vet. App. 289 (2013); McClain v. Nicholson, 21 Vet. App. 319 (2007).  In the absence of proof of a present disability, there can be no valid claim for service connection.  Gilpin v. West, 155 F. 3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992). 

The Board acknowledges the Veteran's contentions that he was exposed to noise during service, noting his military occupational specialty as mortar man.  The Board does not doubt the credibility of the Veteran's reports of being exposed to noise during service.  The Veteran can attest to factual matters of which he had first-hand knowledge.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005); see also July 2016 Board hearing transcript.  However, while the Veteran is competent to report what comes to him through his senses, he is not competent to establish that which would require specialized knowledge or training, such as medical expertise.  Layno v. Brown, 6 Vet. App. 465, 469- 470 (1994).  The record does not show, nor does the Veteran contend, that he has specialized education, training, or experience that would qualify him to render a diagnosis or render a medical opinion on this matter.  Such a diagnosis requires the threshold testing findings enumerated in 38 C.F.R. § 3.385, and the requisite training or credentials to conduct such testing.  As such, his statements are not competent evidence as to the etiology of his claimed left ear hearing loss.

As the preponderance of the evidence is against the claim of service connection for left hearing loss, the benefit of the doubt doctrine is not applicable in the instant appeal, and the claim is denied.  See 38 U.S.C. § 5107(b); 38 C.F.R. § 3.102; Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).

Chronic Fatigue Syndrome

For VA purposes, a diagnosis of chronic fatigue syndrome requires: (1) new onset of debilitating fatigue severe enough to reduce daily activities to less than 50 percent of the usual level for at least six months; (2) the exclusion, by history, physical examination, and laboratory tests, of all other clinical conditions that may produce similar symptoms; and (3) six or more of the following: acute onset of the condition; low grade fever; nonexudative pharyngitis; palpable or tender cervical or axillary lymph nodes; generalized muscle aches or weakness; fatigue lasting 24 hours or longer after exercise; headaches (of a type, severity or pattern that is different from headaches in the premorbid state), migratory joint pains, neuropsychologic symptoms, and/or sleep disturbance.  38 C.F.R. § 4.88(a) (2017).

The Board notes that the Veteran does qualify as a "Persian Gulf Veteran."  The Board has considered the applicability of the special rules regarding compensation for Gulf War veterans who suffer from qualifying chronic disabilities.  Chronic fatigue syndrome is also listed as an example of a medically unexplained chronic multisystem illness for which compensation is available to Persian Gulf veterans.  38 C.F.R. § 3.317(2)(i)(b)(1).  However, the Veteran's service connection claim for chronic fatigue syndrome cannot be granted under the regulations governing compensation for Persian Gulf veterans for the same reason that his claim cannot be granted more generally; as described below, the evidence of record does not reflect that the Veteran has been diagnosed with chronic fatigue syndrome. 

Service treatment records are negative for complaints or findings of fatigue.  The Veteran was afforded a VA Chronic Fatigue Syndrome examination in December 2013.  The VA examiner noted that the Veteran's main symptom was depression, an already service-connected disability.  No acute onset of chronic fatigue syndrome was noted.  There was no debilitating fatigue which reduced daily activity levels to less than 50%.  The Veteran stated that he took medication for anxiety, he slept nearly 8 hours but awakened frequently and was not refreshed and that he walked a few miles a week and was not overly fatigued.  The VA examiner noted that the Veteran had now or had experienced in the past, findings, signs and symptoms attributable to chronic fatigue syndrome, to include generalized muscle aches or weakness and sleep disturbances.  It was noted that he had muscle aches, but had not taken medication for it.  

A VA medical note dated in October 2016 indicated that the Veteran had participated in a VA Gulf War Registry.  The Veteran's diagnosis list included chronic widespread muscle and joint pain, fatigue and poor sleep.  

A private medical report dated in April 2017 shows that the Veteran's concerns of joint pain, fatigue and depression/anxiety were noted.  The private doctor provided diagnosis of fibromyalgia.  

The Veteran was afforded a VA Chronic Fatigue Syndrome examination in June 2017.  It was noted that the Veteran took Cymbalta and ibuprofen to control fatigue syndrome symptoms.  Acute onset of chronic fatigue syndrome or debilitating fatigue which reduced daily activity to less than 50 percent were not found.  Neuropsychological symptoms and sleep disturbances were noted.  No cognitive impairment was attributable to the claimed condition.  The VA examiner noted that the Veteran rarely got fevers or a sore throat and did not have trouble with cervical or axillary lymph nodes. Some muscle aches were reported.  It was noted that the Veteran had a degree of fibromyalgia; he said that his legs ached and his calves had some tenderness.  

The VA examiner opined that the claimed condition was less likely than not incurred in or caused by the claimed in-service injury, event or illness.  The Veteran did not meet the criteria for chronic fatigue syndrome.  The Veteran had a recent skin biopsy which resulted in a small fiber neuropathy being found, which could cause the Veteran's lower leg ache.  The fibromyalgia diagnosis could account for some of the muscle and joint ache.  The recent posttraumatic stress disorder and depression diagnosis accounted for some of his not feeling great.  The VA examiner stated that he did not see where the Southwest Asia deployment had caused any specific problems here.  The Board notes that service connection is currently in effect for PTSD, at the 70 percent rate.

In order to prevail on a claim of service connection for any disability, it must first be shown that a veteran has a current diagnosis of the disorder in question.  See Brammer, 3 Vet. App. at 225; McClain, 21 Vet. App. at 321.  Since the Veteran has not been diagnosed with chronic fatigue syndrome, service connection is not warranted on this basis.

Further, the Board considered the Veteran's claim for service connection for "chronic fatigue syndrome" more broadly as a claim for service connection for an undiagnosed or medically unexplained multisymptom illness other than chronic fatigue syndrome.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).  VA regulations provide for compensation for Gulf War veterans who later manifest undiagnosed or medically unexplained chronic multisymptom illnesses including such signs and symptoms as fatigue, skin symptoms, headache, muscle pain, joint pain, neurological and neuropsychological symptoms, sleep disturbances, gastrointestinal symptoms, cardiovascular symptoms, abnormal weight loss and (in women) menstrual disorders.  38 C.F.R. § 3.317(b).

Although the private medical report dated in April 2017 notes that the Veteran's symptoms meet the "CDC's criteria for Gulf War Illness and the VA case definition for Gulf War Veterans' Medically Unexplained Illness," one of the requirements necessary to obtain compensation for an undiagnosed or medically unexplainable multisymptom illness is that the signs, symptoms, or conditions cannot be attributed to any known clinical diagnosis.  38 C.F.R. § 3.317(a)(1)(ii).  Here, as noted in the VA June 2017 opinion, the VA examiner determined that the Veteran's symptoms and conditions were attributable to his other diagnoses which have separate etiologies.  Moreover, as indicated above, service connection and a 70 percent evaluation are currently in effect for PTSD, to which significant symptomatology has been attributed.  Consequently, the Board finds that the evidence of record does not support a finding that the Veteran suffers from an undiagnosed or medically unexplainable multisymptom illness related to his Persian Gulf service. 

While the Veteran believes that he has chronic fatigue syndrome which could be attributed to his active service which is related to his military service, to include his contentions during his July 2016 Board hearing, he lacks the medical training, credentials, or other expertise needed to render a competent diagnosis of a chronic fatigue syndrome disability.  See Jandreau, supra.  As such, his statements are not competent evidence as to the etiology of his claimed chronic fatigue syndrome disability.

In sum, the evidence of record does not show a diagnosis of chronic fatigue syndrome or another chronic disability manifested by fatigue, or fatigue due to an undiagnosed illness or medically unexplained chronic multi-symptom illness.  As the preponderance of the evidence is against this claim, the benefit-of-the-doubt rule does not apply, and the claim must be denied.  See 38 U.S.C. § 5107.





ORDER

Entitlement to service connection for left ear hearing loss is denied. 

Entitlement to service connection for chronic fatigue syndrome, to include as due to exposure to environmental hazards as a result of service in the Persian Gulf War, is denied. 


____________________________________________
A. C. MACKENZIE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


